     Case 2:17-cv-01896-MCE-EFB Document 46 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY MINER,                                    No. 2:17-cv-1896-MCE-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    W. DAVID SMILEY, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an order directing the California Department of Corrections and

19   Rehabilitation to retrieve his property from another prison so that he can file objections to the

20   February 12, 2020 findings and recommendation that defendants’ motion for summary judgment

21   be granted. ECF No. 41. The request is DENIED without prejudice. The court’s May 11, 2020

22   order (ECF No. 40) granted plaintiff a 90-day extension of time to file objections and in light of

23   that extension it appears that the order plaintiff now seeks is unnecessary.

24           The court reminds plaintiff that the objection period is not the time to advance new

25   arguments or evidence, as plaintiff had the chance to do so through his opposition brief. As a

26   /////

27   /////

28   /////
     Case 2:17-cv-01896-MCE-EFB Document 46 Filed 07/01/20 Page 2 of 2

 1   one-time courtesy, the Clerk of the Court is directed to re-serve plaintiff a copy of the February
 2   12, 2020 findings and recommendations (ECF No. 36).
 3          So ordered.
 4   DATED: July 1, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
